Title: To James Madison from John Dawson, 14 April 1794
From: Dawson, John
To: Madison, James


Richmond April 14. 94
I thank you, my dear Sir, for your favour of the 7th & the papers enclosd.
On searching into the post office I found that there were a number of letters from you as well as Colo Monroe, for Mr. Jefferson. They have stopt here for some time owing to the communication being cut off. The post however set out yesterday morning for Charlottesville with them, & I believe there will be no farther interruption.
The language of Lord Greenville does not appear to me to be markd with the openness and candour of friendship. Disappointed in their expectation of success against the French the B. Court will probably pursue a different line of conduct towards this country that [sic] they woud have done, had the events in Europe favourd their wishes.
I thank you for your attention to Quarriers wishes, & am fully persuaded that he merits confidence.
We have receivd very few returns of the Elections. A very close one is expected here this day, of the result of which I will inform you in the Evening. With real esteem Yr friend & Sert
J Dawson
